General Electric Company Exhibit 99 (in millions) Revenue GE Capital, as reported $ $ $ Add: GECS only Continuing Operations (a) GE Capital, as adjusted $ $ $ Corporate items & eliminations, as reported $ $ $ Less: GECS only Continuing Operations (a) Corporate items & eliminations, as adjusted $ $ $ Segment Profit GE Capital, as reported $ $ $ Add: GECS only Continuing Operations (a) GE Capital, as adjusted $ $ $ Corporate items & eliminations, as reported $ $ $ Less: GECS only Continuing Operations (a) Corporate items & eliminations, as adjusted $ $ $ December 31 (in millions) Assets GE Capital, as reported $ $ $ Add: GECS only Continuing Operations (a) GE Capital, as adjusted $ $ $ 2011 First Second Third Fourth (in millions) Quarter Quarter Quarter Quarter Revenue GE Capital, as reported $ Add: GECS only Continuing Operations (a) GE Capital, as adjusted $ Corporate items & eliminations, as reported $ Less: GECS only Continuing Operations (a) Corporate items & eliminations, as adjusted $ Segment Profit GE Capital, as reported $ Add: GECS only Continuing Operations (a) GE Capital, as adjusted $ Corporate items & eliminations, as reported $ Less: GECS only Continuing Operations (a) 37 62 14 4 Corporate items & eliminations, as adjusted $ 2011 (in millions) March 31 June 30 Sept. 30 Dec. 31 Assets GE Capital, as reported $ Add: GECS only Continuing Operations (a) GE Capital, as adjusted $ 2010 First Second Third Fourth (in millions) Quarter Quarter Quarter Quarter Revenue GE Capital, as reported $ Add: GECS only Continuing Operations (a) GE Capital, as adjusted $ Corporate items & eliminations, as reported $ Less: GECS only Continuing Operations (a) Corporate items & eliminations, as adjusted $ Segment Profit GE Capital, as reported $ Add: GECS only Continuing Operations (a) GE Capital, as adjusted $ Corporate items & eliminations, as reported $ Less: GECS only Continuing Operations (a) 68 9 38 20 Corporate items & eliminations, as adjusted $ 2010 (in millions) March 31 June 30 Sept. 30 Dec. 31 Assets GE Capital, as reported $ Add: GECS only Continuing Operations (a) GE Capital, as adjusted $ (a) GECS only Continuing Operations were previously reported in Corporate items and eliminations and primarily comprise our run-off insurance operations.
